                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:18-CV-338
                                       §
 27.36 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO              §
 COUNTY, STATE OF TEXAS; AND           §
 HEIRS OF ROMULO CAVAZOS, ET AL., §
                                       §
                    Defendants.        §
___________________________________________________________________________

                          NOTICE OF APPEARANCE
___________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, John A. Smith,

III, on behalf of the United States of America, appears as co-counsel for the United States of

America in this lawsuit, in addition to Megan Eyes the current attorney of record in this case.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                             By:      s/John A. Smith, III____________
                                                      JOHN A. SMITH, III
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 8638
                                                      Texas Bar No. 18627450
                                                      One Shoreline Plaza
                                                      North Shoreline Blvd., Suite 500
                                                      Corpus Christi, Texas 78401
                                                      Telephone: (361) 888-3111
                                                      Facsimile: (361) 888-3234
                                                      E-mail: jsmith112@usdoj.gov
                                                      Attorney for Plaintiff




                                             Page 1 of 2
                                        Notice of Appearance
                                 CERTIFICATE OF SERVICE

       I, John A. Smith, III, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on November 14, 2018, I served the foregoing using the Court’s ECF

notification system on all parties receiving ECF notice in this case.


                                              By:     s/John A. Smith, III____________
                                                      JOHN A. SMITH, III
                                                      Assistant United States Attorney




                                             Page 2 of 2
                                        Notice of Appearance
